Certiorari dismissed, March 22, 2010




                               UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-6520



RONALD MILES,

                                               Petitioner - Appellant,

          versus


RONALD ANGELONE,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-00-204-AM)


Submitted:   August 23, 2001                 Decided:   August 30, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Miles, Appellant Pro Se. Thomas Drummond Bagwell, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Miles seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).     We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

Miles’ motion for a certificate of appealability and dismiss the

appeal on the reasoning of the district court.        Miles v. Angelone,

No. CA-00-204-AM (E.D. Va. filed Mar. 17, 2001; entered Mar. 19,

2001).     In addition, we deny Miles’ motions for appointment of

counsel, for discovery, and to supplement the record, and his

numerous    motions   for   general   relief.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                DISMISSED




                                      2